DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant’s response filed August 10, 2021 has been received and entered into the application file.  All arguments have been fully considered.  Claims 1, 6, 8 and 10-12 are currently pending.  Claims 2-5, 7 and 9 are cancelled.  Claims 1, 6, 10 and 11 are currently amended.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in Korea on 25 May 2018 and 23 May 2019. It is noted that certified copies of KR10-2018-0059594 and KR10-2019-0060757 were retrieved by the USPTO and are present in the application file.

Claim Objections - Withdrawn
Claim 9 is cancelled.
Claim 10 has been amended to recite “Keratinocyte-SFM (Serum-Free Medium)”. The amendment to claim 10 obviates the previous objection.
Therefore, the previous objection to claims 9 and 10 are withdrawn.

Claim Rejections - 35 USC § 102
Rejection Withdrawn
RE: Rejection of Claim(s) 1-2, 8, 11 and 12 under 35 U.S.C. 102(a)(1) as being anticipated by Larijani:
It is first noted that claim 2 is cancelled.
Applicant has amended claim 1 to now require the method for culturing mesenchymal stem cells in a culture medium wherein the culture medium comprises gamma-irradiated fetal bovine serum, vitamin C and a mixture of KSFM-P medium and DMEM medium. Claim 1 did not previously require the medium include vitamin C and a mixture of KSFM-P medium and DMEM medium.
As set forth in the previous Office Action (page 6), Larijani is silent as to whether or not the fetal bovine serum includes vitamin C (antioxidant), and although Larijani disclosed using DMEM medium, Larijani did not further teach a mixture of DMEM and KSFM-P medium.  Therefore, due to the claim amendments, the rejection under 35 USC 102(a)(1) is withdrawn.
However, Applicant’s amendment has necessitated a new ground of rejection as set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Rejection Withdrawn
RE: Rejection of Claims 2-7 and 9-10 under 35 U.S.C. 103 as being unpatentable over Larijani, in view of Ra and Lin:

However, Applicant’s amendment has necessitated a new ground of rejection as set forth below.

New ground of Rejection, necessitated by Amendment

Claims 1, 6, 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Larijani et al., (Acta Medica Iranica, Vol. 53, No. 9 (2015); previously cited) (“Larijani”), in view of Ra et al., (US 2013/0164849; previously cited) (“Ra”).
Larijani is directed to producing GMP-grade adipose tissue-derived mesenchymal stem cells for clinical applications.  Larijani teaches the isolated cells were cultured in DMEM supplemented with 10% fetal bovine serum (FBS) until the culture reached 85-90% confluence, thereafter the cells were harvested and subcultured (Abstract and ASCs culture and subcultures, page 542).  
	Regarding claim 1, Larijani specifically teaches the DMEM was supplemented with gamma-irradiated fetal bovine serum (FBS) at a concentration of 10 percent (10%) (ASCs culture and subcultures, page 542).  Larijani further discloses the FBS was irradiated at an absorbed dosage of 35 kGy, which is recommended by various regulatory agencies (Discussion, right column, page 544).  Thus, Larijani’s disclosed culture method irradiates fetal bovine serum with gamma radiation, adds the gamma-irradiated fetal bovine serum to the stem cell culture medium and cultures the mesenchymal stem cells using the culture medium.  

However, Ra is directed to methods for providing a culture medium for culturing mesenchymal stem cells which show high proliferation (paragraph [0008]) and thus provides a culture medium that permits producing a large number of therapeutic mesenchymal stem cells in a short time, which is beneficial for stem cell therapy (paragraph [0053]). Ra teaches the mesenchymal stem cells are cultured in a mixed medium comprising DMEM-P and KSFM-P, specifically at a ratio of 66:33 (2:1 ratio) (paragraph [0034]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a culture medium that is a mixture of KSFM-P and DMEM medium, as the mesenchymal stem cell medium in the culture method of Larijani.
 The person of ordinary skill in the art would have been motivated to use the mixed culture medium, as taught by Ra, for the predictable result of providing a culture medium that permits producing a large number of therapeutic mesenchymal stem cells in a short time, which is beneficial for stem cell therapy.
The skilled artisan would have had a reasonable expectation of success in substituting the mixed medium, for the culture medium of Larijani because Ra has shown that providing a culture medium for culturing mesenchymal stem cells comprising a mixture of KSFM-P and DMEM results in high cell proliferation and thus provides a culture medium that permits producing a large number of therapeutic mesenchymal stem cells in a short time.

Ra’s Table 1 (paragraph [0038]) illustrates the DMEM-P medium is supplemented with 10% FBS, L-ascorbic acid-2-phosphate (0.2 mM) (i.e. Vitamin C), b-FGF and NEAA (non-essential amino acids). Ra’s Table 3 (paragraph [0038]) illustrates the KSFM-P medium is supplemented with 5% FBS, L-ascorbic acid-2-phosphate (0.2 mM), insulin, N-acetyl-L-cysteine (2 mM), calcium chloride and hydrocortisone.  Ra’s Table 5 illustrates the mesenchymal stem cells cultured in the mixed medium (comprising the ascorbic acid, i.e. vitamin C) had the highest cell proliferation rate (paragraph [0041]), and thus provides a culture medium that permits producing a large number of therapeutic mesenchymal stem cells in a short time, which is beneficial for stem cell therapy (paragraph [0053]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to supplement Larijani’s mesenchymal stem cell culture medium with vitamin C, (L-ascorbic acid-2-phosphate).
The person of ordinary skill in the art would have been motivated to modify the method of Larijani to include vitamin C, as taught by Ra, for the predictable result of successfully promoting enhanced cell proliferation and an extended lifespan, which is beneficial for providing therapeutic stem cell populations, thus meeting the limitation of claim 1.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Larijani with Ra because each of these teachings are directed at therapeutic uses of mesenchymal stem cells.	
Regarding claim 6 and the limitation “wherein a concentration of the vitamin C is 0.025% to 1%”, it is noted that Ra teaches a concentration of 0.2 mM for L-ascorbic 
Regarding claim 8, Larijani teaches the gamma-irradiated fetal bovine serum is added to the culture medium at a concentration of 10% (ASCs culture and subcultures, page 542) (claimed range overlaps the prior art range).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Regarding claim 10, Ra’s Table 3 illustrates the KSFM-P medium contains Defined Keratinocyte-SFM (Serum-Free Medium), L-ascorbic acid 2-phosphate, insulin, N-acetyl-L-cysteine, calcium chloride, hydrocortisone and FBS, thus meeting the limitations of claim 10.
Regarding claim 11, Larijani teaches the fetal bovine serum is gamma irradiated with an absorbed dose of 35 kGy (claimed range overlaps the prior art range).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05

Regarding claim 12, Larijani teaches the mesenchymal stem cells are derived from adipose tissue, thus meeting the limitation of claim 12.

Response to Remarks/Amendment

Rejection of Claims Under 35 USC 102:
As set forth above, due to the claim amendments, the rejection under 35 USC 102(a)(1) is withdrawn.  However, Applicant’s amendment has necessitated a new ground of rejection as set forth above, and thus addresses the amended limitations.

Rejection of Claims Under 35 USC 103:
As set forth above, new grounds of rejection are applied to claims
1, 6, 8 and 10-12 under 35 U.S.C. 103 as being unpatentable over Larijani, in view of Ra. It is noted the previously cited reference to Lin is no longer applied in view of Applicant’s amendment submitted August 10, 2021.

	As to Applicant’s assertion that there is no disclosure of gamma-irradiated FBS in Ra, and therefore the combined prior art fails to provide a tenable basis for deriving the culture medium and methodology of applicant’s claimed invention since applicant’s invention, as amended, requires culturing MSCs in a culture medium comprising a gamma-irradiated FBS, vitamin C, and a mixture of KSFM-P medium and DMEM medium, as discussed at Applicant’s remarks (second to fourth paragraphs, page 9), Applicant’s remarks have been fully considered, but are not found persuasive in view of 
In response to Applicant’s remarks that Ra does not teach gamma-irradiated FBS and therefore the disclosure of Larijani, in view of Ra fails to provide a tenable basis for deriving the culture medium and methodology of applicant’s claimed invention, it is noted that Ra need not teach the features already disclosed in Larijani.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the instant case, Larijani teaches a method for culturing mesenchymal stem cells in a culture medium comprising DMEM supplemented with gamma-irradiated fetal bovine serum (FBS) for the purpose of producing GMP-grade (Good Manufacturing Practice) adipose tissue-derived mesenchymal stem cells for clinical applications.  Ra, further teaches methods for achieving high mesenchymal stem cell proliferation (paragraph [0008]) by using culture medium that combines KSFM-P with DMEM and is further supplemented with Vitamin C.  The use of this culture medium improves cell proliferation (i.e. improves doubling time), thus producing a large number of therapeutic mesenchymal stem cells in a short time, which is beneficial for stem cell therapy (paragraph [0053]). 
Thus, one of ordinary skill in the art would be justified in their motivation to modify the method of Larijani to further include the mixed culture medium supplemented with Vitamin C, as taught by Ra, since the intention of Larijani is to cultivate mesenchymal stem cells for clinical applications and Ra teaches that MSC 

As to Applicant’s remarks regarding Examples 4-7 of the instant application, and the improvements in cell adhesion, cell density, cell population and cell markers for the MSC cultures that were supplemented with Vitamin C, as discussed at Applicant’s remarks (pages 9-10), Applicant’s remarks have been carefully considered, but are not found persuasive.
In response to Applicant’s arguments, it is first noted that the data illustrated in Figures 7-10 does not include any error bars.  Thus, it cannot be determined if Applicant’s invention provides any improvement since it cannot be determined if the individual datapoints are overlapping with each other. As noted in MPEP 716.02(b), the burden is on Applicant to establish that results are unexpected and significant, and the evidence relied upon should establish “that the difference in results are in fact unexpected and unobvious and of both statistical and practical significance”.
Likewise, for the cell-adhesion experiments illustrated in the photographs of Figure 5 of the instant specification, there is no indication if the same location on the culture vessel is exemplified in the photos. There is no indication that the portion of the cell culture illustrated in Figure 5 is representative of the entire culture vessel.  Thus, it cannot be determined if the difference in results is both statistically and practically significant.
	Furthermore, although it appears that Figure 7 is showing the addition of Vitamin C helps the cells to recover populations similar to the positive control (used non-irradiated FBS) and improves the quantity of cells as compared to the negative 

	Further as to Applicant’s assertion that the present invention has a remarkable effect of resolving free radicals generated by gamma-irradiation by using an antioxidant supplement, as discussed at Applicant’s remarks (second paragraph, page 10), it is noted Applicant’s argument is not found persuasive.
	In response to Applicant’s argument, it is noted that Brown et al., (PharmacyTimes.com, Fighting Free Radicals: Do You need Antioxidants?, 7 pages, retrieved from the internet; see PTO-892) evidences that antioxidants necessarily interact with free radicals and terminate the detrimental effects before cellular damage can take place (What Are Antioxidants?, page 2 of 7).

Conclusion
No claim is allowed.  No claim is free of the prior art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/EVELYN Y PYLA/Examiner, Art Unit 1633                                                                                                                                                                                                        
/SCOTT LONG/Primary Examiner, Art Unit 1633